DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered.
Applicant’s election without traverse of group I, miR-129, and SEQ ID NO: 4 in the reply filed on 3/28/19 is acknowledged.
Due to the minimal number of species, miR-129 and miR-15a have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-11, 18, 19, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2013/158046 A1), in view of Bennett et al. (US 2015/0337305 A1), Yu et al. (Gene, 532, 2013, 87-93), and Zhang et al. (Journal of Hematology & Oncology, 2010, 3:46, pages 1-9).

Stewart et al. teaches that [31] the term "miRNA" refers to microRNA. MicroRNAs (miRNAs) are single-stranded noncoding RNAs of 21-23 nucleotides. As used herein, the term miRNA mimic refers to a single-stranded RNA, chemically synthetized or isolated, capable of reproducing the function, structure and activity of a naturally occurring miRNA.
	Stewart et al. teach that [133] the silencing oligonucleotide as disclosed herein include but is not limited to a small interfering RNA (siRNA), a short hairpin RNA (shRNA), a morpholino oligomer, and a micro RNA (miRNA) mimic. The silencing oligonucleotide of the invention is capable of inhibiting expression of Sun 1 gene by interfering with the expression mechanism. For example, inhibition can occur through direct or indirect binding to the genomic region of Sun 1, or interfering with the splicing mechanism of the pre-mRNA of Sun 1, or binding to the mRNA of Sun 1 thereby inhibiting translation to the Sun 1 polypeptide. Other contemplated mechanisms of action of silencing oligonucleotide are well known in the art.
	Stewart et al. teach that [137] the silencing oligonucleotide may comprise a chemical modification of one or more nucleotides, which render the silencing oligonucleotide more stable than the non-modified sequence. The chemical modification disclosed herein includes but are not limited to a modification of the phosphate backbone, a modified sugar moiety, a modified nucleotide, and a modified terminal nucleotide.
Stewart et al. tech that [142] the modified nucleotide may comprises a modified base. In one example the modified base includes but is not limited to 5-fluorouracil.

The claims recite incorporation of one or more of the modifications (claims 1-5) into the miRNA mimic and therefore are anticipatory of one or two.
It would have been obvious to design the miRNA as a double-stranded nucleic acid as a matter of design choice.  It was known that miRNAs can be single or double-stranded, as evidenced by Bennett et al. [0627], [0722]).  Bennett et al. teach that miRNAs can be single or double stranded and incorporate chemical modifications [0794] [0802].
Although Stewart et al. does not specifically teach incorporation of 3, 4, or all of nucleotides being modified, this is considered to be a matter of design choice.  Stewart et al. teaches incorporation of one or more modifications.  It was known to fully modify miRNA mimics, as evidenced by Bennett et al.
Bennett et al. teach incorporation of various quantities of chemical modification, including full modification [0783], Table 64).
[0785] In accordance with the present invention, oligomeric compounds were designed to mimic one or more miRNAs, pre-miRNAs or pri-miRNAs. The oligomeric compounds of the present invention can also be designed to mimic a pri-miRNA, a pre-miRNA or a single- or double-stranded miRNA while incorporating certain chemical modifications that alter one or more properties of the mimic, thus creating a construct with superior properties over the endogenous pri-miRNA, pre-miRNA or miRNA.

[0786] It is also understood that these miRNAs and mimics can serve as the basis for several variations of nucleic acid oligomeric compounds, including compounds with chemical modifications such as uniform or chimeric 2'-MOE oligomeric compounds, as well as LNAs and PNAs; such oligomeric compounds are also within the scope of the invention.
Therefore, it would have been obvious to incorporate the modifications of Stewart et al. at varying numbers of positions including full modification as a matter of design choice.  Stewart et al. teaches the benefits of the modifications and it was known to incorporate up to 100% modification of miRNA sequences, as evidenced by Bennett et al.
Additionally, it would have been obvious to select miR-129.  Bennett et al. teach the human pri-mRNA sequence and the corresponding mature sequence of miR-129 (Table 60, SEQ ID NO: 243, page 131).  Bennett et al. teach that [0017] small non-coding RNA-mediated regulation of gene expression is an attractive approach to the treatment of diseases as well as infection by pathogens such as bacteria, viruses and prions and other disorders associated with RNA expression or processing. [0018] Consequently, there remains a long-felt need for agents that regulate gene expression via the mechanisms mediated by small non-coding RNAs. Identification of modified miRNAs or miRNA mimics that can increase or decrease gene expression or activity is therefore desirable. 

Therefore, Yu et al. offer motivation to formulate a miR-129 mimic.  Additionally, Yu et al. teach a double stranded nucleic acid comprising instant SEQ ID NO: 1 (Figure 1, miR-129-5p).
The miRNA nucleotide sequence necessarily binds to the instant recited BCL2 sequence because the miRNA sequence is 100% identical to instant SEQ ID NO: 1 (cuuuuugcggucugggcuugc).

It would have also been obvious to incorporate 5-fluorouracil modifications, as taught by Stewart et al. at varying percentages as evidenced by Bennett et al. with an expectation of the modification benefits taught by Stewart et al. and Bennett et al. into a double stranded nucleic acid comprising miR-15a (instant SEQ ID NO: 2 uagcagcacauaaugguuugug) because Zhang et al. teach a miR-15a mimic to investigate the functions of miR-15a in pancreatic cancer (page 2).  Zhang et al. teach the sequence of has-miR-15a (Figure 3) that is 100% identical to instant SEQ ID NO: 2.
Zhang et al. teach that because miR-15a was downregulated in pancreatic cancer, we hypothesized that miR-15a might function as a tumor suppressor in the disease, a role it has been shown to play in other cancers (page 2).  Zhang et al. teach that overexpression of exogenous miR-15a inhibited the viability of pancreatic cancer cells (page 6).  Given that it was known to deliver miRNAs as single or double stranded compounds, as evidenced by Yu et al., it would have been obvious to incorporate the miR-15a sequence of Zhang et al. into the double stranded form as a matter of design choice.  
Regarding SEQ ID NOs: 4-7, the quantity and placement of the modifications is considered to be a matter of design choice and well within the technical grasp of the skilled artisan. Applicant has not demonstrated any unexpected result for the instantly claimed genus.

Response to Arguments
Applicant argues that the references do not teach that the double-stranded nucleic acid binds to the BCL2 nucleotide sequence that is complementary to either miR-129 or miR-15a (SEQ ID NOs: 1 and 2, respectively).
Importantly, the prior art is not required to teach that the double-stranded nucleic acid binds to the BCL2 nucleotide sequence that is complementary to either miR-129 or miR-15a because a double stranded nucleic acid comprising SEQ ID NO: 1 or 2 would necessarily have to bind to the BCL2 sequence as claimed because the prior art miRNA sequences are 100% identical to the recited sequences.  Since there is no structural difference in the prior art sequences and the instantly recited sequences, the functional language would necessarily be met.
The miR-129 or miR-15a sequence of the prior art would necessarily bind to a BCL-2 sequence that is complementary to it.
Applicant argues that the skilled artisan would not have reasonably expected that a composition comprising modified nucleic acids would have maintained target binding specificity because it was well known in the art that altering the base-pair composition results in mismatches, which can prevent complementary binding.  
Contrary to applicant’s arguments, it was known in the art to incorporate modifications into miRNA molecules at various amounts, as evidenced by Bennett et al. and it was known to incorporate 5-fluorouracil, as evidenced by Stewart et al.
Applicant points to examples 3 and 4 of the specification, which demonstrate that miR-129 or miR-15a wherein all U bases were replaced with 5-FU; or wherein all U bases except for the seed region were replaced with 5-FU had anti-colon cancer activity.  The mimics were found to be more potent than unmodified miR-129 or miR-15a.
The cited references demonstrate that miR-129 and miR-15a mimics have anti-cancer activity.  There was motivation in the art to incorporate 5-fluorouracil modifications.  The scope of the unexpected result of the specification (all U bases were replaced with 5-FU; or wherein all U bases except for the seed region were replaced with 5-FU) is not commensurate in scope with the claims.  Additionally, the miRNAs of the examples (shown in Figures 1A-1D) are not double-stranded as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.